


110 HR 737 IH: Forgotten Veteran’s Retirement

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 737
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Mr. Scott of Virginia
			 (for himself, Mr. Bishop of Georgia,
			 Mr. Carney,
			 Mr. Cleaver,
			 Mr. Grijalva,
			 Mr. Lynch,
			 Mrs. Maloney of New York, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To correct an inequity in eligibility for military
		  retired pay based on nonregular service in the case of certain members of the
		  reserve components completing their reserve service before
		  1966.
	
	
		1.Short titleThis Act may be cited as the
			 Forgotten Veteran’s Retirement
			 Compensation Act.
		2.Retired pay
			 eligibility to correct administrative errors
			(a)EligibilityThe provisions of section 12738 of title
			 10, United States Code, shall apply to the determination of eligibility for
			 nonregular-service retired pay of a person in a case in which the Secretary
			 concerned, before October 14, 1966, notified the person that such person had
			 completed the years of service required for eligibility for such retired pay in
			 the same manner as those provisions apply to a such a notification made after
			 that date.
			(b)Back
			 paymentsIn any case in which
			 the Secretary concerned determines, pursuant to subsection (a), that a person
			 not otherwise entitled to nonregular-service retired pay is (or, in the case of
			 a deceased person, would have been) entitled to such retired pay due to the
			 application to that person of the provisions of section 12738(a) of title 10,
			 United States Code, the Secretary shall determine as a lump sum the amount of
			 retired pay that would have been paid to that person for the period before the
			 date of the enactment of this Act and shall promptly pay such lump sum to such
			 person or, if the person is deceased, to such person’s eligible survivors, as
			 determined in accordance with section 1477 of such title.
			(c)Surviving
			 spouses and dependent childrenIn the case of a person described in
			 subsection (b) who on the date of the enactment of this Act is deceased and who
			 has a surviving spouse or a surviving dependent child, such deceased person
			 shall be considered for all purposes relating to programs and activities of the
			 Department of Defense, including the Survivor Benefit Plan under subchapter II
			 of chapter 73 of title 10, United States Code, to have been entitled to
			 nonregular-service retired pay at the time of death. For purposes of
			 computation of an annuity under such subchapter, the base amount applicable to
			 such annuity shall be considered to be the amount of retired pay to which the
			 deceased person would have been entitled on the date of death if the provisions
			 of subsection (a) had been in effect before such person’s death.
			(d)DefinitionsIn
			 this section:
				(1)Secretary
			 concernedThe term Secretary concerned has the
			 meaning given that term in section 101(a)(9) of title 10, United States
			 Code.
				(2)Nonregular-service
			 retired payThe term
			 nonregular-service retired pay means retired pay under chapter
			 1223 of title 10, United States Code (or any predecessor provision of
			 law).
				(3)Dependent
			 childThe term
			 dependent child has the meaning given that term in section
			 1447(11) of title 10, United States Code.
				
